DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 03/23/2022 has been entered.

This Office Action is in reply to Applicants’ correspondence of 03/23/2022 and the Request for Continued Examination of 04/12/2022.  
Applicants’ remarks and amendments have been fully and carefully considered but are not found to be sufficient to put this application in condition for allowance.  Any new grounds of rejection presented in this Office Action are necessitated by Applicants’ amendments.  Any rejections or objections not reiterated herein have been withdrawn in light of the amendments to the claims or as discussed in this Office Action.
This Action is NON-FINAL.


Please note:  The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

Election/Restrictions
Applicant’s election without traverse of the particular combination of biomarkers that is SEQ ID NOs: 1 and 6 in the reply filed on 05/13/2021 is acknowledged.
In light of the Amendments to the claims of 03/23/2022, the restriction requirement as it is applied to the elected combination (i.e.:  SEQ ID NOs: 1 and 6) and the particular subcombination of the instant claims (i.e.:  SEQ ID NO:  6) is withdrawn.

Withdrawn Claim Objections
The objection to claim 25, as set forth on page 2 of the Office Action of 11/18/2021, is withdrawn in light of the Amendments to the claims.

Withdrawn Claim Rejection – Improper Markush Group
The rejection of claims under the judicially approved "improper Markush grouping" doctrine, as set forth on pages 3-5 of the Office Action of 11/18/2021, is withdrawn in light of the Amendments to the claims.  

Withdrawn Claim Rejections - 35 USC § 112 - Indefiniteness
The rejection of claims under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as set forth on pages 6-7 of the Office Action of 11/18/2021, is withdrawn in light of the Amendments to the claims.

Withdrawn Claim Rejections - 35 USC § 112 – Written Description
Maintained in Part
The rejection of claims under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as set forth on pages 7-9 of the Office Action of 11/18/2021, is withdrawn in light of the Amendments to the claims.


Withdrawn Claim Rejections - 35 USC § 101
The rejection of claims under 35 U.S.C. 101, as set forth on pages 9-15 of the Office Action of 11/18/2021, is withdrawn in light of the Amendments to the claims and Applicants arguments in the reply of 03/23/2022.  In particular the amended claims require that a level of the particular iso-miRNA that is SEQ ID NO:  6 is determined using specific steps (i.e.:  reverse transcription with a stem loop primer, followed by quantitative PCR with forward and reverse primers and a labelled nucleic acid probe).  It light of Applicants’ remarks appears that the level of iso-miRNAs was not routinely determined using the required method steps.  It is noted that this aspect of the claims (i.e.:  determining an iso-miRNA level with the recited RT-PCR steps) is rejected in the instant Office Action under 35 USC 112 for issues related to enablement.  If applicants’ provide a traversal to the rejection which includes prior art evidence that iso-miRNA transcripts were detected using the required methods, the a rejection under 35 USC 101 may be reconsidered.

Claim Rejections - 35 USC § 112 - Enablement
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1, 17, 22-29, 31-32 and 69 rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the enablement requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to enable one skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention.
Nature of the invention and breadth of the claims
	The rejected claims are directed to methods for evaluating Huntington’s Disease (HD) activity comprising determining the level of SEQ ID NO:  6 (i.e.:  iso-miR-196a-2) in a sample from a subject.  The claimed methods particularly require that the level of SEQ ID NO:  6 is detected using the specific steps of reverse transcription with a stem loop primer, followed by quantitative PCR with forward and reverse primers and a labelled nucleic acid probe.  The claims thus require that the specific level of the particular transcript of iso-miR-196a-2 is determined using the recited method steps.
Direction provided by the specification and working example
	The instant specification provides several examples of the detection of iso-miR transcripts in various HD subjects (e.g.:  different grades of HD) as compared to normal controls.  The specification provides that binary classifiers of HD were identified from sequencing data (e.g.:  p.19), and that identified classifiers were validated using sequencing data (e.g.:  p.22).  Relevant to the particular detection methods of the instant claims, the specification teaches that detection of iso-miR-196a-2 (identified by the term HDB-4) transcripts in samples was performed with in an RT-PCR analysis using an RT primer that is SEQ ID NO:  146, PCR primers that are SEQ ID NOs: 144 and 140, and a TaqMan probe that is SEQ ID NO:  147 (e.g.:  specification at pages 24-28; Table 6 on page 68). 
State of the art, level of skill in the art, and level of unpredictability
	While the state of the art with regard to detecting the expression of any known transcript in a sample is high, the unpredictability with regard to detecting any particular level of gene expression to determine phenotype is even higher.
	Relevant to the limitations of the instant methods, the instant specification teaches only the detection of HD iso-miR markers in tissue samples (i.e.:  the HD samples of Example 1 are frontal cortex tissue) by the analysis of sequencing data.  The other sample types of Example 2 (e.g.:  CSF; serum) were for the analysis of control subjects (i.e.:  non-HD), where the binary predictors are not detected.
	Additionally relevant to the required limitations of the claims, where the specification teaches analysis of binary predictors of HD in CSF samples using RT-PCR methods (page 27 of the specification), the specification teaches that only 2 of the 18 biomarkers were detected in CSF; the disclosure only specifies that HDB-1 and HDB-17 were detectable in CSF and does not provide an indication that HDB-4 (as required by the instant claims) was in fact detectable in CSF using RT-PCR.
	The required limitations of the claimed methods are further relevant when considering the teachings of the related art.  Schamberger et al (2014) exemplifies the detection of miRNAs, and related iso-miRNAs using the stem-loop RT-PCR methods of the instant claims (e.g.:  Figure 1).  Relevant to the functionally requirements of the analysis of the claimed methods (i.e.:  detecting a level of a particular iso-miR) as indicative of HD activity, Schamberger et al demonstrates that the stem-loop RT-PCR consistently lacks the specificity required to accurately detect single iso-miR species (e.g.:  Figure 6).
Quantity of experimentation required
	A large and prohibitive amount of experimentation would be required to make and use the claimed invention.  Such experimentation would require case:control analysis to establishing that the steps of the analysis as required by the claims are in fact capable of detecting a single particular iso-miR species that is indicative of HD.
Conclusion
	Taking into consideration the factors outlined above, including the nature of the invention and breadth of the claims, the state of the art, the level of skill in the art and its high level of unpredictability, the lack of guidance by the applicant and the particular examples, it is the conclusion that an undue amount of experimentation would be required to make and use the claimed invention.

Conclusion
No claim is allowed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEPHEN THOMAS KAPUSHOC whose telephone number is (571)272-3312. The examiner can normally be reached M-F, 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dave Nguyen can be reached on 571-272-0731. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

Stephen Kapushoc
Primary Examiner
Art Unit 1634



/STEPHEN T KAPUSHOC/Primary Examiner, Art Unit 1634